Citation Nr: 1002063	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-03 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

4.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2005 and July 2006 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
respectively denied service connection for PTSD, 
hypertension, and diabetes mellitus.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, and for 
hypertension and diabetes mellitus, to include as secondary 
to an acquired psychiatric disorder, to include PTSD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for an acquired 
psychiatric disorder, to include PTSD, was previously denied 
in April 2003 and December 2003 rating decisions.  The 
Veteran was notified of the decisions but did not perfect an 
appeal.

2.  The evidence received since the December 2003 denial of 
the claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is new in that it is not 
cumulative and was not previously considered by decision 
makers.  The evidence is also material because it raises a 
reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision that denied the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, in a December 2003 rating decision.  At that time, the 
RO found that there was no credible evidence of a verified 
in-service stressor.  The claim accordingly was denied.

Although in the October 2005 rating decision on appeal the RO 
declined to reopen the claim for service connection for PTSD, 
the Board must first consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the December 2003 decision 
became final because the Veteran did not file a timely 
appeal.

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claim in March 2005.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in December 2003 consisted of the Veteran's service 
medical records, the Veteran's post-service medical records, 
including a March 2003 VA examination, and his own 
statements.  The RO found that there was no credible evidence 
of an in-service stressor.  

New evidence received since the 2003 denial of the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, include VA treatment records dated from 
November 2003 to July 2007, evidencing continued treatment 
for PTSD.  A February 2007 treatment record reflects that the 
Veteran described problems coping with his PTSD, including 
feeling angry, having trouble sleeping, and the inability to 
get along with others in his current job.  He felt that these 
problems were related to his time in service and the 
atrocities that he experienced while working in a medical 
holding station.  The psychiatrist diagnosed the Veteran with 
depression, not otherwise specified.  Although the clinical 
records do not relate his depressive disorder to his active 
service, the new diagnoses of depression is sufficient to 
reopen the claim, as this diagnosis was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2009), see 
also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  The Board notes that while the basis 
of the prior denial was a lack of a verified in-service 
stressor, a claim for service connection for depression would 
not necessarily depend on the existence of a stressor.  In 
other words, the existence of the new diagnosis opens a 
potential avenue for establishing service connection for a 
psychiatric disorder which is not necessarily blocked by the 
previously stated basis for the denial.  Accordingly, the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is reopened.  To that extent only, 
the claim is allowed.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is reopened.  To that extent only, 
the appeal is allowed.


REMAND

Additional development is necessary prior to further 
disposition of the claims for service connection for an 
acquired psychiatric disorder, to include PTSD, and for 
hypertension and diabetes mellitus, to include as secondary 
to an acquired psychiatric disorder, to include PTSD.  

With regard to his claim for service connection for an 
acquired psychiatric disorder, to include PTSD, the VA has a 
heightened burden of notification.  Gallegos v. Peake, 22 
Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(3) (2009).  First, 
the RO must inform the claimant that he may submit 
alternative forms of evidence, that is, evidence other than 
service records, to corroborate his account of an in-service 
assault, and suggest potential sources for such evidence.  A 
claimant should also be notified that, alternatively, 
evidence of behavioral changes following the alleged in-
service assault may constitute credible supporting evidence 
of the stressor.  38 C.F.R. § 3.304(f)(3) (2009).  Second, VA 
must assist the claimant in the submission of alternative 
sources of evidence, by providing additional time for the 
claimant to submit such evidence after receipt of the 
personal-assault letter and, where appropriate, by obtaining 
evidence on the claimant's behalf.  Gallegos v. Peake, 22 
Vet. App. 329 (2008).  Such notification must be accomplished 
on remand.

The Veteran contends that his PTSD is related to alleged 
service stressors, including both noncombat stressors and 
assault stressors, warranting service connection for PTSD.  
38 C.F.R. § 3.304(f).  According to service personnel 
records, the Veteran worked as a supply man at a medical 
company in Fort Rucker, Alabama, from October 1969 to 
November 1970.  As the Veteran did not serve in Vietnam, it 
can be concluded that he did not engage in combat.  His 
service medical records are negative for a psychiatric 
disorder.

Post-service medical records show that the Veteran has 
received psychiatric treatment, and that he was diagnosed 
with PTSD in October 2002.  In February 2007, the Veteran was 
diagnosed with depression.  In May 2007, the Veteran's 
psychiatrist stated that that Veteran was still plagued by 
memories that occurred while he was in service.  He stated 
that "the things that happened to him in 1970 at Fort Rucker 
were devastating."   

In written statements in support of his claim and in April 
2009 testimony before a Decision Review Officer, the Veteran 
reported that while stationed at the Fort Rucker medical 
center, he was subjected to daily harassment by the patients 
who were being treated at the facility.  These patients had 
been badly injured in Vietnam, and would scream, cry, pace 
the halls, and stand over him while he slept.  On one 
occasion, in May 1970, he was stabbed several times in the 
arm and the back in the middle of the night.  Then, in March 
1971, he was harassed by a patient who threatened to assault 
him.  He stated that he stole a truck from the command in 
order to flee the situation.  His service personnel records 
reflect that in March 1971, the Veteran received an Article 
15 for removing a military vehicle from the fort without 
permission.  The Veteran also received an Article 15 in June 
1971 for not reporting to duty.  The Veteran contends that he 
had not reported because he was so horrified by his daily 
duties that he was mentally unable to report to work.  The 
Veteran has further stated that he witnessed many burned 
bodies being taken to the medical center, and that these 
images continue to haunt him.  He stated that he also 
witnessed the burned body of a friend. 

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2008); Patton v. West, 12 Vet. App. 272 
(1999); YR v. West, 11 Vet. App. 393 (1998).  Because it is 
unclear to the Board whether the testimony and evidence is 
sufficient to indicate that a personal assault occurred, or 
that the Veteran's PTSD is related to the claimed personal 
assault, the Board finds that a remand for an examination and 
opinion in this regard is appropriate.

In September 2009, the RO made a formal finding that there 
was not enough information to verify the Veteran's noncombat 
stressors, notably his friend's helicopter crash.  In that 
regard, the Board finds that there is insufficient evidence 
to verify the Veteran's noncombat stressors.  

With regard to service connection for hypertension and 
diabetes mellitus, to include as secondary to an acquired 
psychiatric disorder, to include PTSD, the Board finds that 
these claims are inextricably intertwined with the Veteran's 
pending claim for service connection for an acquired 
psychiatric disorder, to include PTSD, as the resolution of 
that claim might have bearing upon the claims for service 
connection for hypertension and diabetes mellitus.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

However, the Board finds that additional development is 
necessary with regard to the claim for service connection for 
hypertension and diabetes mellitus.

The Board finds that the duty to assist has not been met.  As 
set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that his hypertension and diabetes 
mellitus developed as a result of the stressful experiences 
he encountered while attached to the medical company in 
service.  He also contends that his resulting mental 
disability has caused or aggravated his hypertension and 
diabetes mellitus.  

The Veteran has not been given VCAA notice for his secondary 
service connection claim, namely, how to demonstrate that his 
mental disorder caused or aggravated his hypertension and 
diabetes mellitus.  Notification of the duties to assist for 
this type of service connection claim must be provided to the 
Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing 
him that he may submit alternative forms 
of evidence, other than service records, 
to corroborate his account of an in-
service assault, and suggest potential 
sources for such evidence.  The letter 
should also notify him that, 
alternatively, evidence of behavioral 
changes following the alleged in-service 
assault may constitute credible supporting 
evidence of the stressor under § 
3.304(f)(4).

2.  Send the Veteran VCAA notice regarding 
what evidence is necessary to establish 
that his current hypertension and diabetes 
mellitus was caused or aggravated by his 
acquired psychiatric disorder, including 
his PTSD (i.e., the elements of evidence 
to support secondary service connection).

3.  Schedule the Veteran for a VA 
psychiatric examination for the purpose of 
ascertaining whether any currently 
diagnosed psychiatric disorder is 
etiologically related to his active 
service.  The claims folder must be made 
available and reviewed by the examiner.  
All indicated testing should be conducted.

a.  Prior to the examination, the RO must 
identify for the examiner any stressor or 
stressors that are established by the 
record, to include the alleged assault 
and the Veteran's allegations of the 
stress he underwent while working in a 
medical company.

b.  The examiner must opine as to whether 
the evidence indicates that the claimed 
in-service personal assault occurred.  In 
this regard, the examiner should specify 
whether any behavioral changes in service 
were indicative of the occurrence of a 
personal assault. 

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the evidence of 
record (whether by the RO or in the case 
of the alleged personal assault, in the 
examiner's opinion) was sufficient to 
produce PTSD; (2) whether each diagnostic 
criterion to support the diagnosis of 
PTSD has been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors sufficient to produce 
PTSD.  In offering these assessments, the 
examiner must acknowledge and comment on 
the lay evidence.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the appellant's active duty.  Again, in 
offering the opinions, the examiner must 
acknowledge and comment on the lay 
evidence.

3.  Then, readjudicate the claims for 
service connection for PTSD and for 
diabetes and hypertension secondary to 
PTSD.  If action remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


